DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 16 – 35 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 3 is objected for not having explanation of number 43 in specification/ description section.
Figure 7 is objected for not having explanation of character number 154 in specification/ description section.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim objections
Claim 31 is objected to because of the following informalities: “patent”.  Examiner thinks appropriate correction is required according to the statements context.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms a first magnitude and a second magnitude in claim 35 are relative terms which renders the claim indefinite.  Terms a first magnitude and a second magnitude are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  a first magnitude and a second magnitude could have been given various degree of, force, weight, volume, amplitude immensity or size in the claim definition as it appears. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 17, 21, 22, 24-28, 30-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20090171159 A1, Jorgensen; Glen, et al. hereinafter “JORGENSEN” in view of US 5159446 A, Hibino; Hiroki et al. hereinafter “HIBINO”.
As to claim 16 JORGENSEN disclose a surgical, surgical device [0025] instrument for use on a patient, said surgical instrument comprising: an outer tube, outer tube 520 [0121] comprising a distal end, a distal end 104 [0073] a proximal end, proximal end 102 [0073] opposite said distal end, a lumen, a rigid outer tube extending from the handle, and a pre-bent flexible inner tube slidably received within the outer tube [0011]extending between said proximal and distal ends, and an articulating region, articulating knuckle members [0088] intermediate said proximal and distal ends; an interior tube, within the rotation tube 503 that extends [0121] disposed within said lumen of said outer tube and comprising a proximal end,  the inner tube 213 can extend from the distal end of the outer body member 220 to the control means 210 [0102] opposite said proximal end, a lumen, preformed member 219 [0102] extending between said proximal and distal ends, and an articulating region, articulating knuckle members [0088] intermediate said proximal and distal ends with said outer tube and said interior tube fixedly coupled to one another distal to said articulating regions and axially movable relative to one another proximal said articulating region such that axial movement of said interior tube relative to said outer tube articulates said articulating regions of said outer tube and said interior tube between a substantially straight condition, straight configuration [0166] and a substantially curved condition, curvable distal portion [0166] an inner tube, within the rotation tube 503 that extends [0121]movably disposed within said lumen of said interior tube and comprising a distal end, a proximal end, the inner tube 213 can extend from the distal end of the outer body member 220 to the control means 210 [0102] opposite said distal end with said inner tube configured to conform to said articulating regions of said outer tube and said interior tube in said substantially straight and curved conditions; a first handle, handle 510 [0122]  coupled to said outer tube; a second handle coupled to said inner tube with said first and second handles axially movable relative to one another so as to move said inner tube within said outer and interior tubes; a viewing assembly, device provides visualization of the entire capsule via a camera [0121] coupled to said inner tube; and an actuation assembly coupled to said second handle and configured to articulate said inner tube and steer said viewing assembly when said distal end of said inner tube is exposed beyond said distal ends of said outer and interior tubes, wherein said first handle, said second handle, and said actuation assembly are complementarily arranged such that said outer tube is positionable, said articulating regions are articulable, and a handle [0162].
However JORGENSEN is silent about the surgical instrument comprising a second handle and an actuation assembly.
HIBINO teach the surgical instrument comprising a second handle, Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (second handle) on Fig. 1 and an actuation assembly, Joystick 64 (page 7, Ln.58-60), also to examiner illustration (actuation assembly) on Fig. 1 coupled to said second hand that, the above mentioned operating section 10 is provided with a joystick 64 for vertically and horizontally bending a bendable portion. (page 7, Ln.58-60). Having handle /second handle/ combined with mechanism to steer and turn distal tip of a medical instrument is known method for endoscope to manipulate and steer distal end of an endoscope.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify JORGENSEN device have a second handle with an actuation assembly connected to the inner tube /lumen/ such as taught by HIBINO in order to make inner tube and viewing assembly have steering capability or vertical and horizontal motion. 
As to claim 17, the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 16, and JORGENSEN disclose wherein said articulating regions, articulating knuckle members[0088] define a single plane, refer to examiners illustration (p1 & p2) for segments in straight and non-straight plane on Fig. 2 in said substantially curved condition, curvable distal portion [0166] and wherein said inner tube is configured to be articulated in said single plane, in one of a same direction and opposite direction to provide compound articulation when said articulating regions are in said substantially curved refer to examiners illustration (p1 & p2) for segments in straight and non-straight plane on Fig. 2.
As to claim 21, the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 16.  JORGENSEN is silent about said inner tube defines a single lumen defining an irrigation flow path, in communication with a fluid source, with said irrigation flow path configured to direct pressurized irrigation fluid from the fluid source to irrigate said viewing assembly.
HIBINO teach wherein said inner tube defines a single lumen, an air feeding tube 31 and water feeding tube 32 for feeding air and water are inserted through the above mentioned insert section 9 (page 6, Ln. 54-56) defining an irrigation flow path, an air feeding tube 31 and water feeding tube 32 for feeding air and water are inserted through the above mentioned insert section 9 (page 6, Ln. 54-56)  in communication with a fluid source, air and water feeding tank 35 (Page 6, Ln. 58) with said irrigation flow path configured to direct pressurized irrigation fluid from the fluid source to irrigate said viewing assembly, when the air feeding switch 38 is operated, this AWS controlling circuit 41 will open the valve 33 and will operate the pump 37 to pressurize the tank 39 and deliver air through the air feeding tube 31. Also, when the water feeding switch 39 is operated, this AWS controlling circuit 41 will open the valve 34 and operate the pump 37 to pressurize the tank 39 and deliver water through the water delivering tube 32 ( page 7, Ln.1-8). Because the application of inner single lumen for irrigation flow path, in connection with fluid source, to direct pressurized irrigation fluid to viewing assembly is an applicable art used in the medical field, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify JORGENSEN with HIBINO device to have an inner irrigation path connected with fluid source to direct pressurized fluid to viewing assembly that will clear debris and unnecessary substance away from distal tip.
As to claim 22, the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 21. JORGENSEN is silent about said single lumen comprises a proximal region, comprising said proximal end of said inner tube, and a distal region, comprising said distal end of said inner tube, wherein said proximal region has a cross-sectional area greater than a cross-sectional area of said distal region, for the pressurized irrigation fluid.
 HIBINO  teach wherein said single lumen comprises a proximal region, (proximal end) refer to examiner illustration Fig.1 comprising said proximal end of said inner tube, and a distal region, (distal end) refer to examiner illustration Fig. 1 comprising said distal end of said inner tube, wherein said proximal region has a cross-sectional area greater than a cross-sectional area of said distal region, as shown in FIG. 1, nozzles 31a and 32a are formed respectively at the tips of the air feeding tube 31 and water feeding tube 32 so that the fed air and water may be jetted (page 7, Ln. 8-11) also (page 6 Ln.54-58 ),  an air feeding tube 31 and water feeding tube 32 for feeding air and water are inserted through the above mentioned insert section 9 and are further inserted through the universal cord 14 and will be connected with an air and water feeding tank 35 to provide a nozzle-type effect, as shown in FIG. 1, nozzles 31a and 32a are formed respectively at the tips of the air feeding tube 31 and water feeding tube 32 so that the fed air and water may be jetted (page 7, Ln. 8-11) for the pressurized irrigation fluid. The teaching of HIBINO is one example that shows the common terminology used to show the JORGENSEN with HIBINO device to have proximal and distal end of inner tube and wherein proximal region can have greater cross-sectional area than distal region cross-sectional area so that the flow of fluid can have a pressurized nozzle effect. 
As to claim 24 the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 16. 
JORGENSEN disclose the surgical instrument comprising an illumination assembly,  low-cost LED illumination source [0126] comprising one or more illuminators, low-cost LED illumination source [0126] coupled to said inner tube near said distal end of said inner tube and configured to illuminate said viewing assembly. 
As to claim 25 JORGENSEN disclose a surgical instrument, surgical device [0025] for use through a nasal passage, tortuous cavities of the body [0074] of a patient, said surgical instrument comprising: an outer tube, outer tube 520 [0121] sized to be positioned through the nasal passage and comprising a distal end, a distal end 104 [0073] a proximal end, proximal end 102 [0073] opposite said distal end, and a lumen, a rigid outer tube extending from the handle, and a pre-bent flexible inner tube slidably received within the outer tube [0011] extending between said proximal and distal ends with said outer tube at least partially comprised of malleable material, semi-rigid [0102] adapted to receive an input from a user to be formed into and maintain a curved region, curvable distal portion[0166]; an inner tube within the rotation tube 503 that extends [0121]movably disposed within said lumen of said outer tube and comprising a distal end, and a proximal end, opposite said distal end with said inner tube configured to conform to said curved region of said outer tube the inner tube 213 can extend from the distal end of the outer body member 220 to the control means 210 In one embodiment, the inner tube 213 is received within at least a portion of the outer member 220, and is in connection with the control means 210. The control means 210 is slidably received within the handle 203 between an extended position [0102]; a first handle a handle at a proximal end [0166] coupled to said outer tube; a second handle coupled to said inner tube with said first proximal handle 120 [0033] and second, handles axially movable relative to one another so as to move said inner tube within said outer tube; a viewing assembly, device provides visualization of the entire capsule via a camera [0121] coupled to said inner tube; and an actuation assembly coupled to said second handle and configured to articulate said inner tube and steer said viewing assembly when said distal end of said inner tube is exposed beyond said distal end of said outer tube, wherein said first handle, said second handle, and said actuation assembly are complementarily arranged such that said outer tube is positionable and said viewing assembly is steerable by the user grasping said surgical instrument with a single hand, a handle [0162]. 
However JORGENSEN is silent about the surgical instrument comprising a second handle and an actuation assembly coupled to said second hand and configured to articulate said inner tube. 
HIBINO teach the surgical instrument comprising a second handle, Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (second handle) on Fig. 1 and an actuation assembly, Joystick 64 (page 7, Ln.58-60), also to examiner illustration (actuation assembly) on Fig. 1 coupled to said second hand that is used to steer and create bending motion effects. Since  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify JORGENSEN device have a second handle with an actuation assembly connected to the inner tube /lumen/ such as that taught by HIBINO in order to make  inner tube and viewing assembly have steering capability or vertical and horizontal motion.
As to claim 26, the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 25, and JORGENSEN disclose wherein once formed, said curved region of said outer tube defines a single plane refer to examiners illustration (p1 & p2) for segments in straight and non-straight plane on Fig. 2 and wherein said inner tube is configured to articulate in said single plane in one of a same direction and opposite direction to provide compound articulation, refer to examiner illustration (articulations) on Fig.3.
As to claim 27, the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 25. JORGENSEN is silent about said inner tube defines a single lumen defining an irrigation flow path, in communication with a fluid source, with said irrigation flow path configured to direct pressurized irrigation fluid from the fluid source to irrigate said viewing assembly. 
HIBINO teach wherein said inner tube defines a single lumen, an air feeding tube 31 and water feeding tube 32 for feeding air and water are inserted through the above mentioned insert section 9 (page 6, Ln. 54-56) defining an irrigation flow path, an air feeding tube 31 and water feeding tube 32 for feeding air and water are inserted through the above mentioned insert section 9 (page 6, Ln. 54-56) in communication with a fluid source, air and water feeding tank 35 (Page 6, Ln. 58) with said irrigation flow path configured to direct pressurized irrigation fluid from the fluid source to irrigate said viewing assembly. When the air feeding switch 38 is operated, this AWS controlling circuit 41 will open the valve 33 and will operate the pump 37 to pressurize the tank 39 and deliver air through the air feeding tube 31. Also, when the water feeding switch 39 is operated, this AWS controlling circuit 41 will open the valve 34 and operate the pump 37 to pressurize the tank 39 and deliver water through the water delivering tube 32 ( page 7, Ln.1-8). Because the application of inner single lumen for irrigation flow path, in connection with fluid source, to direct pressurized irrigation fluid to viewing assembly is an applicable art used in the medical field, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify JORGENSEN with HIBINO device to have an inner irrigation path connected with fluid source to direct pressurized fluid to viewing assembly that will clear debris and unnecessary substance away from distal tip.

As to claim 28, the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 27. JORGENSEN is silent about said single lumen comprises a proximal region, comprising said proximal end of said inner tube, and a distal region, comprising said distal end of said inner tube, wherein said proximal region has a cross-sectional area greater than a cross-sectional area of said distal region, for the pressurized irrigation fluid.
HIBINO  teach wherein said single lumen comprises a proximal region, (proximal end) refer to examiner illustration Fig. 1 comprising said proximal end of said inner tube, and a distal region, (distal end) refer to examiner illustration Fig. 1 comprising said distal end of said inner tube, wherein said proximal region has a cross-sectional area greater than a cross-sectional area of said distal region, as shown in FIG. 1, nozzles 31a and 32a are formed respectively at the tips of the air feeding tube 31 and water feeding tube 32 so that the fed air and water may be jetted (page 7, Ln. 8-11) also (page 6 Ln.54-58 ),  an air feeding tube 31 and water feeding tube 32 for feeding air and water are inserted through the above mentioned insert section 9 and are further inserted through the universal cord 14 and will be connected with an air and water feeding tank 35 to provide a nozzle-type effect, as shown in FIG. 1, nozzles 31a and 32a are formed respectively at the tips of the air feeding tube 31 and water feeding tube 32 so that the fed air and water may be jetted (page 7, Ln. 8-11) for the pressurized irrigation fluid. The teaching of HIBINO is one example that shows the common terminology used to show the existence of distal and proximal end on a lumen at the same time applicant has tried to claim a scientific evidence known as Bernoulli’s principle for flow of fluid from a greater surface area to smaller surface area, which is a known fact. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify JORGENSEN with HIBINO device to have proximal and distal end of inner tube and wherein proximal region can have greater cross-sectional area than distal region cross-sectional area so that the flow of fluid can have a pressurized nozzle effect. 
As to claim 30 the modified surgical instrument of JORGENSEN and HIBINO teach the surgical instrument as discussed above concerning claim 25. 
JORGENSEN disclose the surgical instrument comprising an illumination assembly,   low-cost LED illumination source [0126] comprising one or more illuminators, low-cost LED illumination source [0126] coupled to said inner tube near said distal end of said inner tube and configured to illuminate said viewing assembly. Teaching of JORGENSEN shows use of illuminating assembly at distal end associated with inner lumen at the end of an endoscope having the objective of illuminating targeted area is a known art. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify JORGENSEN with HIBINO device to have illumination assembly at the distal end connected to inner tube for illumination and visualizing purpose.
As to claim 31 JORGENSEN disclose method of manipulating an instrument with a single hand, a handle for performing grasping, cutting, etc. and electrocautery and, as such, a single handle can be provided for both types of procedure[0162] through a nasal passage, tortuous cavities of the body  [0074] of a patient with the instrument including an outer tube outer tube 520 [0121] having an articulating region, knuckle members [0088] an interior tube, within the rotation tube 503 that extends [0121] disposed within a lumen, preformed member 219 [0102]  of the outer tube, and having articulating region, an inner tube within the rotation tube 503 that extends [0121] a viewing assembly, device provides visualization of the entire capsule via a camera [0121]  coupled to the inner tube, a first handle, handle 510 [0122]  coupled to the outer tube, a second handle, and an actuation assembly, coupled to the second handle, said method comprising the steps of: positioning with the first handle a handle [0162] grasped by the single hand the outer tube within the nasal passage, tortuous cavities of the body [0074]; axially moving the second handle grasped by the single hand, a handle for performing grasping, cutting, etc. and electrocautery and, as such, a single handle can be provided for both types of procedure [0162] relative to the first handle to expose a distal (proximal portion of inner tube) refer to examiner illustration of Fig. 3 positioned within the nasal passage, tortuous cavities of the body [0074]; axially moving the interior tube relative to the outer, tube the body member 106 includes a smooth outer surface [0074] to articulate the articulating regions, articulating knuckle members [0088] of the outer tube, and the interior tube to a substantially curved condition, articulating knuckle members [0088] with the inner tube, within the rotation tube 503 that extends [0121] conforming to the articulating regions in the substantially curved condition;   actuating the actuation assembly with the single hand, a handle for performing grasping, cutting, etc. and electrocautery and, as such, a single handle can be provided for both types of procedure [0162] to articulate the inner tube within the rotation tube 503 that extends [0121] and steer the viewing, assembly device provides visualization of the entire capsule via a camera [0121]  within the patient with the articulating regions, articulating knuckle members [0088]   in the substantially curved condition, articulating knuckle members [0088]; and viewing within the patent with the viewing assembly, device provides visualization of the entire capsule via a camera [0121].
However JORGENSEN is silent about the surgical instrument comprising a second handle and an actuation assembly. 
HIBINO teach the surgical instrument comprising a second handle, Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (second handle) on Fig. 1 and an actuation assembly, Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (actuation assembly) on Fig. 1 coupled to said second hand that is used to steer and create bending motion effects. Since having handle /second handle/ combined with mechanism to steer and turn distal tip of a medical instrument is known method in the endoscope industry, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify JORGENSEN device have a second handle with an actuation assembly connected to the inner 
As to claim 32 the method of manipulating an instrument of JORGENSEN and HIBINO teaches the method as discussed above concerning claim 31. JORGENSEN disclose the step of inserting the inner tube within the interior tube prior to the step of positioning the outer tube within the nasal passage, wherein the inner tube conforms to the articulating regions as the articulating regions articulate to the substantially curved condition, (Figure.6 illustrates inner tube with in interior tube with the articulating region in a curved condition) refer to examiner illustration of Fig. 4. 
As to claim 33 the method of manipulating an instrument of JORGENSEN and HIBINO teaches the method as discussed above concerning claim 31. JORGENSEN disclose the step of inserting the inner tube within the interior tube after the step of positioning the outer tube within the nasal passage and before the step of axially moving the interior tube relative to the outer tube, wherein the inner tube conforms to the articulating regions as the articulating regions articulate to the substantially curved condition, another degree of freedom is called "rectilinear extension" of the distal end 104, and is illustrated schematically in FIG. 9. This degree of freedom allows the user to precisely control the degree of linear insertion of the operable end 105 [0095 & Fig. 9]. 
As to claim 34 the method of manipulating an instrument of JORGENSEN and HIBINO teaches the method as discussed above concerning claim 31. JORGENSEN  disclose the step of inserting the inner tube within the interior tube after the step of positioning the outer tube within the nasal passage and after the step of axially moving the interior tube relative to the outer tube, another degree of freedom is called "rectilinear extension" of the distal end 104, and is illustrated schematically in FIG. 9. This degree of freedom allows the user to precisely control the degree of linear insertion of the operable end 105 [0095 & Fig. 9].
As to claim 35 the method of manipulating an instrument of JORGENSEN and HIBINO teach the method as discussed above concerning claim 31. JORGENSEN disclose about the step of axially moving the second handle relative to the first handle, handle 510 [0122]  exposes the distal portion of the inner tube beyond the distal end of the outer tube by a first magnitude, (first magnitude) refer to examiner illustration of Fig. 4  and the actuation of the actuation assembly refer to examiner illustration (actuation assembly) on Fig. 1 with the distal portion exposed by the first magnitude , (distal portion of inner tube) refer to examiner illustration of Fig. 3 provides a first radius of curvature of the inner tube, (a first radius) refer to examiner illustration of Fig. 4 said method further comprising the step of axially moving the second handle relative to the first handle to expose the distal portion of the inner tube beyond the distal end of the outer tube by a second magnitude greater (a second magnitude) refer to examiner illustration of Fig. 3  than the first magnitude, and actuating the actuation assembly with the distal portion of the inner tube exposed by the second magnitude providing a second radius of curvature (a second radius) refer to examiner illustration of Fig. 3 greater than the first radius of curvature.
However JORGENSEN is silent about the second handle. HIBINO teach the surgical instrument comprising a second handle, Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (second handle) on Fig. 1.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform using modified JORGENSEN with HIBINO device which has a second handle with an actuation assembly connected with the inner tube to make  inner tube and viewing assembly have steering capability or vertical and horizontal motion.
Claims 18 - 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over JORGENSEN in view of HIBINO,  and further in view of US 20100312056 A1, Galperin; Nison et al. hereinafter “GALPERIN”
As to claim 18, the modified device of JORGENSEN and HIBINO teach the claimed invention as discussed above concerning claim 16. JORGENSEN and HIBINO are silent about wherein each of said articulating regions further comprise apertures, defining bottoming segments with an adjacent two of said bottom segments of one of said articulating regions configured to abut one another and provide rigidity to said articulating regions in said substantially straight condition and said substantially curved condition. 
GALPERIN teach each of said articulating regions further comprise apertures, slots 46 include first slots 46a and second slots 46b. [0035] defining bottoming segments with an adjacent two of said bottom segments of one of said articulating regions configured to abut one another and provide rigidity to said articulating regions in said substantially straight condition and said substantially curved condition. This shape forms projections 64 and pockets 66. The slots form spaced sections 48 on opposite sides of each slot 46b, wherein a first one of the sections comprises one of the projections 64 which extends into the pocket 66 of an opposite second one of the sections 48. Each second slot 46b has opposite ends 47 on opposite sides of the tube which are aligned and generally perpendicular to a center axis of the tube. The first slots 46a, because they are straight, do not have the pockets and projections [0035]. 
GALPERIN teaching shows that having an apertures for articulating segments of medical device as bending joints is known in the making of bendable medical devices to create gaps that can be adjustment areas during bending process. Therefor it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JORGENSEN and HIBINO such as that taught by GALPERIN to have apertures of bottoming segments with an adjacent two or more of said bottom segments to have a steering and bending characteristics for distal tip of medical device.
As to claim 19, the modified device of JORGENSEN, HIBINO and GALPERIN teach the claimed invention as discussed above concerning claim 18.
JORGENSEN disclose the surgical instrument further comprising a rotatable collar, a rotation knob 505 in the handle 510 [0122] rotatably coupled to said first handle and configured to receive an input from the user to lock and maintain the rigidity of said articulating regions in said substantially curved condition or said substantially straight condition.
As to claim 20 the modified device of JORGENSEN, HIBINO and GALPERIN teach the claimed invention as discussed above concerning claim 19. 
JORGENSEN teach about said rotatable collar, a rotation knob 505 in the handle 510 [0122] is complementarily arranged with said first handle, handle 510 [0122] and said surgical instrument, surgical device [0025], with the single hand, a handle for performing grasping, cutting, etc. and electrocautery and, as such, a single handle can be provided for both types of procedure [0162]. HIBINO teach about said second handle Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (second handle) on Fig. 1 and actuation assembly, refer to examiner illustration (actuation assembly) on Fig. 1. GALPERIN teach about said articulating regions, slots 46 include first slots 46a and second slots 46b. [0035]. 
As shows in Fig.3 below JORGENSEN disclosure illustrates the complementary arrangement of said rotatable collar, a rotation knob 505 in the handle 510 [0122] with said first handle, handle 510 [0122], and said surgical instrument, surgical device [0025], with the single hand, a handle for performing grasping, cutting, etc. and electrocautery and, as such, a single handle can be provided for both types of procedure [0162]. JORGENSEN is silent about, complementary arrangement of said second handle, actuation assembly and said articulating region.
As shows in Fig.1 below HIBINO teaching illustrates the complementary arrangement of said second handle Joystick 64 (page 7, Ln.58-60), also refer to examiner illustration (second handle) on Fig. 1 and actuation assembly, refer to examiner illustration (actuation assembly) on Fig. 1. HIBINO is silent about, said articulating regions.
Combining the functional elements of JORGENSEN, HIBINO, and GALPERIN using the known method of complimentary arrangement as taught by Jorgensen and HIBINO would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange for single hand control of both the endoscope and the distal end viewing assembly. MPEP2341 Section A.

Claims 23 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over JORGENSEN in view of HIBINO and in further view of US 20120197084 A1, Poll; Wayne L et al. hereinafter “POLL” 
As to claim 23, the modified device of JORGENSEN and HIBINO teach the claimed invention as discussed above concerning claim 21 but JORGENSEN and HIBINO are silent about the surgical instrument further comprising a deflector coupled to said distal end of said inner tube and configured to deflect the pressurized irrigation fluid towards said viewing assembly.
POLL teach the surgical instrument further comprising a deflector, deflector assembly 64 [0106, Fig.29] coupled to said distal end, of said inner tube and configured to deflect the pressurized irrigation fluid towards said viewing assembly, the clear zone created by the vortex shearing effect prevents fogging, as well as deflects smoke and surgical debris away from the viewing field [0139].
POLL teaching shows that deflector assembly for endoscopic medical device tip is known art to deflect unnecessary substance away from viewing assembly. Therefor it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JORGENSEN and HIBINO to have a deflector coupled to distal end to deflect pressurized irrigation fluid towards viewing assembly to prevent fogging and also to deflect debris away from viewing field.
As to claim 29, the modified device of JORGENSEN and HIBINO teach the claimed invention as discussed above concerning claim 27 but JORGENSEN and HIBINO are silent about the surgical instrument further comprising a deflector coupled to said distal end of said inner tube and configured to deflect the pressurized irrigation fluid towards said viewing assembly.
POLL teach the surgical instrument further comprising a deflector coupled to said distal end, deflector assembly 64 [0106, Fig 29] of said inner tube and configured to deflect the pressurized irrigation fluid towards said viewing assembly, the clear zone created by the vortex shearing effect prevents fogging, as well as deflects smoke and surgical debris away from the viewing field [0139].
POLL teaching shows that deflector assembly for endoscopic medical device tip is known art. Therefor it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JORGENSEN and HIBINO to have a deflector coupled to distal end to deflect pressurized irrigation fluid towards viewing assembly to prevent fogging and also to deflect debris away from viewing field.


    PNG
    media_image1.png
    455
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    752
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    703
    556
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    336
    670
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/TADIOS E MOLLA/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795